           Case 1:18-vv-00890-UNJ Document 56 Filed 01/22/21 Page 1 of 7




         In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                           No. 18-890V
                                    Filed: December 28, 2020
                                         UNPUBLISHED


    DANIEL E. BRAGG,

                         Petitioner,
    v.                                                        Joint Stipulation on Damages;
                                                              Influenza (Flu) Vaccine; Shoulder
    SECRETARY OF HEALTH AND                                   Injury Related to Vaccine
    HUMAN SERVICES,                                           Administration (SIRVA)

                        Respondent.


Jimmy A. Zgheib, Zgheib Sayad, P.C., White Plains, NY,, for petitioner.
Mallori Browne Openchowski, U.S. Department of Justice, Washington, DC, for
respondent.

                               DECISION ON JOINT STIPULATION1

       On June 22, 2018, petitioner filed a petition for compensation under the National
Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 (the “Vaccine
Act”). Petitioner alleges that he suffered a Shoulder Injury Related to Vaccine
Administration (“SIRVA”) as a result of his receipt of the flu vaccine on September 28,
2017. Petition at 1, 5; Stipulation, filed December 28, 2020, at ¶¶ 1-4. Petitioner further
alleges that there has been no prior award or settlement of a civil action for damages on
his behalf as a result of his condition. Petition at 5; Stipulation at ¶¶ 5. “Respondent
denies that petitioner suffered the onset of his alleged SIRVA within the Table
timeframe; denies that the flu vaccine caused petitioner’s alleged shoulder injury or any
other injury and further denies that his current disabilities are a sequela of a vaccine-
related injury. ” Stipulation at ¶ 6.



1 Because this decision contains a reasoned explanation for the special master’s action in this case, it will
be posted on the United States Court of Federal Claims’ website in accordance with the E-Government
Act of 2002. See 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the decision will be available to anyone with access to the
Internet. In accordance with Vaccine Rule 18(b), petitioner has 14 days to identify and move to redact
medical or other information the disclosure of which would constitute an unwarranted invasion of privacy.
If the special master, upon review, agrees that the identified material fits within this definition, it will be
redacted from public access.
2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
           Case 1:18-vv-00890-UNJ Document 56 Filed 01/22/21 Page 2 of 7



       Nevertheless, on December 28, 2020, the parties filed the attached joint
stipulation, stating that a decision should be entered awarding compensation. I find the
stipulation reasonable and adopt it as the decision of the Court in awarding damages,
on the terms set forth therein.

     Pursuant to the terms stated in the attached Stipulation, I award the following
compensation:

        A lump sum of $126,539.18 in the form of a check payable to petitioner.
        Stipulation at ¶ 8. This amount represents compensation for all items of
        damages that would be available under § 15(a). Id.

       In the absence of a motion for review filed pursuant to RCFC Appendix B, the
clerk of the court is directed to enter judgment in accordance with this decision.3


IT IS SO ORDERED.

                                          s/Daniel T. Horner
                                          Daniel T. Horner
                                          Special Master




3 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.

                                                      2
Case 1:18-vv-00890-UNJ Document 56 Filed 01/22/21 Page 3 of 7
Case 1:18-vv-00890-UNJ Document 56 Filed 01/22/21 Page 4 of 7
Case 1:18-vv-00890-UNJ Document 56 Filed 01/22/21 Page 5 of 7
Case 1:18-vv-00890-UNJ Document 56 Filed 01/22/21 Page 6 of 7
Case 1:18-vv-00890-UNJ Document 56 Filed 01/22/21 Page 7 of 7
